 



EXHIBIT 10.44
AMENDMENT NO. 1 TO
LICENSING AGREEMENT

     
By:
  Widmer Brothers Brewing Company, an Oregon corporation (“Widmer”)
929 N. Russell
Portland, Oregon 97227
and:
   
 
  Craft Brands Alliance LLC, an Oregon limited liability company (“CBA”)
929 N. Russell
Portland, Oregon 97227
and:
   
 
  Redhook Ale Brewery Incorporated, a Washington corporation (“Redhook”)
14300 NE 145th Street
Woodinville, Washington 98072
 
   
Date:
  June 2005

                    This Amendment No. 1 to Licensing Agreement (“Agreement”) is
entered into by and between Widmer and Redhook as of the date first set forth
above.
BACKGROUND
          A. Pursuant to the Licensing Agreement between Widmer and Redhook
dated February 1, 2003 (the “Licensing Agreement”), Redhook is manufacturing
Widmer Hefeweizen product (the “Widmer Product”) at its Portsmouth facility and
distributing the Widmer Product in the states of Maine, Vermont, New Hampshire,
Massachusetts, Rhode Island, Connecticut, New York, Pennsylvania, Ohio,
Maryland, New Jersey, Delaware, West Virginia, Virginia, North Carolina, South
Carolina, Kentucky, Tennessee, Georgia, Alabama, Mississippi, Florida,
Wisconsin, Michigan, Indiana, Illinois, and Washington D.C. (the “Initial
Redhook Territory”).
          B. Pursuant to that certain Supply, Distribution, and Licensing
Agreement by and between Widmer and CBA dated July 1, 2004, Widmer granted to
CBA certain exclusive rights to expand its distribution to include the
additional states of Iowa, Kansas, Minnesota, Missouri, Nebraska, North Dakota,
and South Dakota (referred to herein as “Region 6”).
          C. Widmer and Redhook desire to amend the Licensing Agreement to
permit Redhook to manufacture, bottle, and package additional Widmer Product at
Redhook’s Portsmouth Facility and to advertise, market, and distribute the
Widmer Product for sale in Region 6 through the distribution system established
by Anheuser-Busch, Inc. on the terms and conditions set forth herein.
AGREEMENT
                    Based on the mutual promises set forth below and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
               1.1 Expansion of Territory. The term “Territory” as used in the
Licensing Agreement is defined to also include the states in Region 6.

-1-



--------------------------------------------------------------------------------



 



               1.2 Approvals. If Redhook has not obtained all licenses and
approvals necessary and commenced selling Widmer Product in any state located
within the Region 6 by the third anniversary date of this Amendment, Widmer may
modify the Territory to eliminate such state from the Territory if (a) Widmer
notifies Redhook of Widmer’s intent to modify the Territory to eliminate a state
(the “Elimination Notice”) and (b) Redhook fails, within 45 days from the date
of the Elimination Notice, to obtain all necessary licenses to sell the Widmer
Product in the state or fails make any sales of Widmer Product in such state.
     2. Brand Management. Redhook will comply with the brand management
guidelines set forth on Exhibit C, attached to the Licensing Agreement. In
addition, Redhook will employ a market manager (the “Region 6 Market Manager”)
who will be responsible for ensuring Redhook’s compliance with the brand
management guidelines in Region 6. The initial Region 6 Market Manager will be
located in either St. Louis, Missouri, or Kansas City, Missouri. Any replacement
Region 6 Market Manager shall be a knowledgeable and experienced beer market
manager with comparable qualifications as the initial Region 6 Market Manager.
Redhook shall introduce any replacement Region 6 Market Manager to Widmer in
advance of employment if requested by Widmer.
     3. Royalties.   Redhook will pay Widmer royalties for sales of Widmer
Products in Region 6 (collectively, the “Region 6 Royalties”) as follows:

              Region 6 Royalties Through   Region 6 Royalties Following Volume  
December 31, 2005   December 31, 2005
0-41,340 PCEs
  $0.00 PCE if sales are less than 41,340 PCE   $0.25 PCE
 
       
 
  $0.25 if sales are 41,340 PCE or greater    
 
       
41,341-68,900 PCEs
  $0.75 PCE   $0.75 PCE
 
       
Over 68,900 PCEs
  $1.00 PCE   $1.00 PCE

               3.1 The Region 6 Royalty rates set forth above shall be adjusted
as follows:

  (i)   for purposes of this Section 3.1, “Net Sales Price” equals the weighted
average gross wholesale price charged by Redhook for the Widmer Product, minus
the weighted-average excise taxes, Margins, and discounts. “Margins” are those
fees identified as “Margins” payable by Redhook to Anheuser-Busch, Inc. (“ABI”)
under its Distribution Agreement with ABI. The “Base Net Sales Price” shall be
Net Sales Price upon which increases or decreases are computed. The initial Base
Net Sales Price shall be the Net Sales Price as of December 31, 2004. Whenever
an adjustment is made under this Section 4.2, the Net Sales Price which
triggered the increase or decrease shall be the Base Net Sales Price for the
next adjustment.

-2-



--------------------------------------------------------------------------------



 



  (ii)   for aggregate increases or decreases in the Net Sales Price after
December 31, 2004, which are greater than a 2% increase or decrease over the
Base Net Sales Price then in effect, the Royalty Rates will increase or decrease
by the same percentage change; provided, however, that in no event will the
Royalty Rates decrease below the amounts set forth in Section 4.1 above.

                     3.2 The Net Sales Price shall be calculated as of
December 31 of each calendar year and compared to the Net Sales Price as of
December 31 of the immediately preceding year. Any Royalty rate adjustment shall
be applied to all Widmer Product delivered in the calendar year immediately
following the calendar year the Net Sales Price increases or decreases by at
least 2%.
                     3.3 Reports.  On or before the thirtieth (30th) day of the
calendar month following the end of each calendar quarter, Redhook shall pay to
Widmer Region 6 Royalties accrued in such calendar quarter. Such payment shall
be accompanied by a report setting forth (a) the aggregate actual sales volume
of the Widmer Product by Redhook in Region 6 for such period, (b) the Region 6
Royalties payable hereunder, and (c) such other detail as Widmer may reasonably
request.
                     3.4 Partial Periods. If a period for which the Region 6
Royalties are due is less than a full calendar quarter or calendar year, then
the obligation for such period shall be adjusted based on the number of days in
such period relative to the number of days in such calendar quarter or calendar
year.
                     3.5 Books and Records.  Redhook shall maintain such books
and records as are necessary to establish the accuracy of the reports submitted
under Section 4.4 for a period of three years from the date of submission of
such reports. For purposes of verifying the accuracy of Region 6 Royalties paid
by Redhook hereunder, such books and records shall be made available to Widmer
during regular business hours, at the location where such books and records are
normally maintained, for audit by Widmer or its designee. Such audits may be
made once during each six-month period. The costs incurred in connection with
the audit shall be paid by Widmer; provided, however, that Redhook shall pay
such fees and expenses if the audit reveals an underpayment of royalties of more
than five percent in any calendar quarter.
     4. Notices.  Any notice, request or demand to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made (i) upon delivery, if delivered by hand and addressed to the party for whom
intended at the address listed below, (ii) ten (10) days after deposit in the
mails, if sent certified or registered air mail (if available) with return
receipt requested, or five (5) days after deposit if deposited for delivery with
a reputable courier service, and in each case addressed to the party for whom
intended at the address listed below or (iii) upon completion of transmission,
if sent by facsimile transmission to the party for whom intended at the fax
number listed below, provided that a copy of the facsimile transmission is
promptly deposited for delivery by one of the methods listed in (i) or
(ii) above:

-3-



--------------------------------------------------------------------------------



 



             
 
  If to Widmer, to:        
 
          Widmer Brothers Brewing Company
 
          929 N. Russell
 
          Portland, Oregon 97227
 
          Attn: Kurt Widmer
 
          Fax: 503-281-1496
 
           
 
  If to CBA, to:        
 
          Craft Brands Alliance LLC
 
          929 N. Russell
 
          Portland, Oregon 97227
 
          Attn: Terry Michaelson
 
          Fax: 503-281-1496
 
           
 
  If to Redhook, to:        
 
          Redhook Ale Brewery Incorporated
 
          14300 NE 145th Street
 
          Woodinville, Washington 98072
 
          Attn: David Mickelson
 
          Fax: 425-485-0761

Any party may change its address and/or fax number for the purposes of this
Section 13 by written notice hereunder given to the other parties at least ten
(10) days prior to the effective date of such change.
     5. CBA’s Consent; Rights. CBA hereby consents to adding Region 6 to the
Territory on the terms and conditions set forth in this Amendment.
Notwithstanding the foregoing, however, upon 60 days prior written notice to
Redhook and Widmer, CBA may, without creating any liability to Redhook, remove
the states in Region 6 from the Territory, subject to the terms and conditions
set forth in the Amendment No. 1 to Restated Operating Agreement of CBA of even
date herewith, a form of which is attached as Exhibit A.
     6. Other Terms. All other terms and conditions in the Licensing Agreement
not expressly modified herein remain in full force and effect.
     7. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one agreement.

-4-



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement as of the date first set forth
above.

                     
 
                    WIDMER BROTHERS BREWING COMPANY       REDHOOK ALE BREWERY
INCORPORATED    
 
                   
By:
  /s/ Kurt Widmer       By:   /s/ David J. Mickelson    
 
                   
Name:
  Kurt Widmer       Name:   David J. Mickelson    
Title:
  President       Title:   EVP / CFO / COO    
 
                    CRAFT BRANDS ALLIANCE LLC                
 
                   
By:
  /s/ Terry E. Michaelson              
 
                   
Name:
  Terry E. Michaelson                
Title:
  President                

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDMENT NO. 1 TO RESTATED OPERATING AGREEMENT OF CBA

 